 


109 HR 4208 IH: Informatics Act of 2005
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4208 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Mr. Gerlach introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 35, United States Code, to promote research among universities, the public sector, and private enterprise in the informatics realm. 
 
 
1.Short titleThis Act may be cited as the Informatics Act of 2005.  
2.Information generated by a patented process in infringement determinations 
(a)Infringement of patentSection 271 of title 35, United States Code, is amended by adding at the end the following new subsection: 
 
(j)As used in this section, the term product shall include both physical goods and information in any fixed format.. 
3.Effective date 
(a)In generalThe amendment made by section 2 shall apply to any patent granted before, on, or after the date of the enactment of this Act. 
(b)Special ruleThe amendment made by section 2 shall not affect any final decision of a court or the United States Patent and Trademark Office rendered before the date of the enactment of this Act, and shall not affect the right of any party in any action pending before the United States Patent and Trademark Office or a court on the date of the enactment of this Act to have that party’s rights determined on the basis of the provisions of title 35, United States Code, in effect on the day before the date of the enactment of this Act. 
 
